Exhibit 10.17
CHANGE IN CONTROL COMPENSATION AGREEMENT
BETWEEN
ORIENTAL FINANCIAL GROUP INC.
AND
JOSÉ RAMÓN GONZÁLEZ
     Agreement made as of the 23rd day of February, 2011, by and between
Oriental Financial Group Inc., a Puerto Rico corporation and a financial holding
company with principal offices in San Juan, Puerto Rico (hereinafter referred to
as “OFG”) and José R. González, of legal age, married, business executive and
resident of San Juan, Puerto Rico (hereinafter referred to as the “Executive
Officer”).
WITNESSETH:
     WHEREAS, the Executive Officer is presently the Senior Executive Vice
President of Banking and Corporate Development of OFG;
     WHEREAS, it is in the best interest of OFG to promote the retention of the
Executive Officer’s services on behalf of OFG by reducing concerns that the
Executive Officer may be adversely affected in the event of change in control of
OFG as defined herein below;
     WHEREAS, OFG and the Executive Officer wish to enter into this agreement to
set forth the terms and conditions for the payment by OFG of certain
compensation to the Executive Officer in the event of the termination of
Executive Officer’s employment as a result of a change in control of OFG;
     NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
OFG and the Executive Officer do hereby agree as follows:
          1. TERM.
               This Agreement shall be in full force and effect so long as the
Executive Officer is employed by OFG.
          2. TERMINATION OF EMPLOYMENT DUE TO A CHANGE IN CONTROL
               A. In the event there is a Change in Control of OFG (as defined
herein below) while this Agreement is in effect and as a result thereof or
within one (1) year after the Change in Control, the Executive Officer’s
employment with OFG is terminated by OFG or its successor in interest, the
Executive Officer shall be entitled to the cash payment compensation determined
as provided in subparagraph B below.
               B. The cash payment compensation shall be in an amount equal to
two (2) times the sum of the Executive Officer’s annual base salary at the time
the termination of his employment occurs plus the last cash bonus paid to the
Executive Officer prior to the termination of his employment.
               C. The cash payment compensation shall be in lieu of any other
payments which the Executive Officer may be entitled to receive by law, contract
or otherwise. The cash payment compensation shall be due and payable in a lump
sum to the Executive Officer on or before the thirtieth (30th) day following the
termination of the Executive Officer employment. The receipt of the cash payment
compensation shall not affect the rights of Executive Officer to any vested
benefits or accrued compensation, including bonuses.

 



--------------------------------------------------------------------------------



 



               D. For purposes of this Agreement, a “Change in Control of OFG”
shall be deemed to have occurred if any Person or persons acting as a group
within the meaning of Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), is or becomes the Beneficial Owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of OFG representing 25% or more of either the then outstanding shares
of common stocks of OFG or the combined voting power of OFG’s then outstanding
securities and if individuals who on the date hereof are members of OFG’s Board
of Directors cease for any reason to constitute at least a majority thereof,
unless the appointment election or nomination of each new director who was not a
director on the date hereof has been approved by at least two-thirds of the
directors in office on the date hereof.
          E. For purposes of this Agreement, “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, except that such term shall not
include (i) OFG or any of its subsidiaries; (ii) an individual who on the date
of this Agreement is a director or officer of OFG or any of its subsidiaries, or
a beneficial owner of more than ten percent (10%) of OFG’s outstanding
securities; (iii) a trustee or other fiduciary holding securities under an
employee benefit plan of OFG or any of its subsidiaries; (iv) an underwriter
temporarily holding securities pursuant to an offering of such securities; or
(v) a corporation or entity owned, directly or indirectly, by the stockholders
of OFG in substantially the same proportion as their ownership of stock of OFG
on the date of this Agreement.
               F. Notwithstanding anything to the contrary herein, any event or
transaction which would otherwise constitute a Change in Control of OFG
(hereinafter referred to as a “Transaction”) shall not constitute a Change in
Control of OFG for purposes of this Agreement if the Executive Officer
participates as an acquirer in the Transaction or as an equity investor or
stockholder of the acquiring entity or any of its affiliates and thus, the
Executive Officer shall not be entitled to receive the benefits provided for in
this Agreement.
     3. ASSIGNMENT.
          This Agreement is personal to each of the parties hereto and neither
party may assign or delegate any of his or its rights or obligations hereunder
without first obtaining the written consent of the other party.
     4. AMENDMENTS OR ADDITIONS.
          No amendments or additions to this Agreement shall be binding unless
in writing and signed by both parties. The prior approval by a two-thirds
affirmative vote of the full Board of Directors of OFG shall be required in
order for OFG to authorize any amendments or additions to this Agreement, to
give any consent or waivers of provisions of this Agreement, or to take any
other action under this Agreement.
     5. MISCELLANEOUS.
          A. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.
          B. This Agreement shall be governed in all respects and be interpreted
by and under the laws of the Commonwealth of Puerto Rico, except to the extent
that such law may be preempted by applicable United States federal law, in which
case this Agreement shall be governed and be interpreted by and under United
States federal law. Venue for the litigation of any and all maters arising under
or in connection with this Agreement shall be laid in the United States District
Court for the District of Puerto Rico, at San Juan, in the case of federal
jurisdiction, and in the Court of First Instance, Superior Part, the
Commonwealth of Puerto Rico in San Juan, in the case of state court
jurisdiction.

         
EXECUTIVE OFFICER
  ORIENTAL FINANCIAL GROUP INC.    
 
       
/s/ José Ramón González
  /s/ José Rafael Fernández    
 
José R. GONZÁLEZ
 
 
JOSÉ RAFAEL FERNÁNDEZ    
Senior Executive Vice President of
  President, CEO and Vice    
Banking and Corporate Development
  Chairman of the Board    

2